DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In the reply filed 1/26/22, Applicant has amended independent claims 1, 11, 21 and 26 to recite: “wherein the first frequency band and the second frequency band are associated with a millimeter wave spectrum.”  In view of the amendment, a new ground of rejection is presented based on the previously cited prior art to Kadous et al. and Hwang et al. in view of a newly cited prior art reference to Kim et al., where the new ground of rejection serves to address Applicant’s amendment and associated arguments.  Claims 1-30 stand rejected, as provided below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9-12, 15, 19-22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kadous et al. U.S. Pat. App. Pub. No. 2013/0329665 in view of Hwang et al. U.S. Pat. App. Pub. No. 2009/0034639 and Kim et al. U.S. Pat. App. Pub. No. 2016/0192297.
Regarding claims 1 and 21, Kadous discloses a method of wireless communication performed by a user equipment (UE), comprising a memory (i.e. 1026) and a processor (i.e. 1022 – Fig. 10) configured to transmit, to a base station, information related to antenna module capabilities associated with the UE for at least a first frequency band and a second frequency band (see ¶¶ [0069]-[0071]), and receive from the base station, information indicating a multiple input multiple output (MIMO) mode in which to operate one or more antenna modules of the UE based at least in part on the information related to the antenna module capabilities associated with the UE and respective cell loadings in the first frequency band and the second frequency band (i.e. see ¶ [0066], which discusses switching between MIMO modes based on presence of another UE in the area).  Kadous does not expressly disclose that the UE provides information related to a multipath richness of a channel environment, where the base station selects a mode further based on the multipath richness information, and the first frequency band and the second frequency band are associated with a millimeter wave spectrum.
Hwang discloses that a receiver may provide feedback information including an antenna spatial correlation (¶ [0065]), which provides an indication about information related to the multipath richness of the channel environment, where a transmitter (i.e. base station – ¶ [0004]) provides resource allocation information for the receiver (i.e. UE) according to the selected MIMO mode (¶ [0029]), which is based on the number of users and the antenna spatial correlation (see ¶¶ [0010], [0065]).  Further, Kim discloses that a MIMO mode can be selected based on capability and channel state of the transmitter and the receiver, where channel state includes channel information and antenna correlation (see ¶ [0079]), where such information is indicative of multipath richness of the channel environment.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use information related to multipath richness of an environment in selection of a MIMO mode, as suggested by Hwang and Kim, in the MIMO mode selection method for the UE of Kadous, as such multipath information is useful in determining which MIMO mode is optimal to provide efficient utilization of resources (see Hwang, ¶ [0007]).  Kim further discloses that beyond-4G mobile communication technologies support transmission in a millimeter band (¶ [0002]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize frequencies at a mmWave band, as suggested by Kim, in the method of the proposed combination, to support high-speed gigabit communication (see Kim, ¶ [0002]). 
Regarding claims 2 and 22, Kadous shows that the selected MIMO mode may be an inter-band carrier aggregation mode (see Fig. 7, ¶ [0056]).
Regarding claim 5, Kadous teaches information related to antenna module capabilities associated with the UE indicates a number of antenna modules of the UE (see ¶ [0067]).
Regarding claim 9, in the proposed combination, Kadous discloses that information enabling the base station to determine the MIMO mode in which to operate the one or more antenna modules is transmitted in a channel state feedback report (see ¶¶ [0029], [0069]-[0070]).
Regarding claim 10, in the proposed combination, Kadous discloses uses of an RRC control sublayer plane 516 for signaling control information between the base station and the UE (¶ [0049], Fig. 5), where one skilled in the art would recognize that such a signaling layer may be used to provide control information from the UE as a matter of design consideration.
Regarding claims 11 and 26, discloses a method of wireless communication performed by a base station, comprising a memory (i.e. 1226) and a processor (i.e. 1222 – Fig. 12) configured to receive, from a user equipment (UE), information related to antenna module capabilities associated with the UE for at least a first frequency band and a second frequency band (see ¶ [0069]-[0071]), and transmit to the UE, information indicating a multiple input multiple output (MIMO) mode in which to operate one or more antenna modules of the UE based at least in part on the information related to the antenna module capabilities associated with the UE, and respective cell loadings in the first frequency band and the second frequency band (i.e. see ¶ [0066], which discusses switching between MIMO modes based on presence of another UE in the area).  Kadous does not expressly disclose that the UE provides information related to a multipath richness of a channel environment, where the base station selects a mode further based on the multipath richness information, and the first frequency band and the second frequency band are associated with a millimeter wave spectrum.
Hwang discloses that a receiver may provide feedback information including an antenna spatial correlation (¶ [0065]), which provides an indication about information related to the multipath richness of the channel environment, where a transmitter (i.e. base station – ¶ [0004]) provides resource allocation information for the receiver (i.e. UE) according to the selected MIMO mode (¶ [0029]), which is based on the number of users and the antenna spatial correlation (see ¶¶ [0010], [0065]).  Further, Kim discloses that a MIMO mode can be selected based on capability and channel state of the transmitter and the receiver, where channel state includes channel information and antenna correlation (see ¶ [0079]), where such information is indicative of multipath richness of the channel environment.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use information related to multipath richness of an environment in selection of a MIMO mode, as suggested by Hwang and Kim, in the MIMO mode selection method for the base station of Kadous, as such multipath information is useful in determining which MIMO mode is optimal for communication (see Hwang, ¶ [0007]).  Kim further discloses that beyond-4G mobile communication technologies support transmission in a millimeter band (¶ [0002]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize frequencies at a mmWave band as suggested by Kim, in the system of the proposed combination, to support high-speed gigabit communication (see Kim, ¶ [0002]). 
Regarding claims 12 and 27, Kadous shows that the selected MIMO mode may be an inter-band carrier aggregation mode (see Fig. 7, ¶ [0056]).
Regarding claim 15, Kadous teaches information related to antenna module capabilities associated with the UE indicates a number of antenna modules of the UE (see ¶ [0067]).
Regarding claim 19, in the proposed combination, Kadous discloses that information enabling the base station to determine the MIMO mode in which to operate the one or more antenna modules is transmitted in a channel state feedback report (see ¶¶ [0029], [0069]-[0070]).
Regarding claim 20, in the proposed combination, Kadous discloses uses of an RRC control sublayer plane 516 for signaling control information between the base station and the UE (¶ [0049], Fig. 5), where one skilled in the art would recognize that such a signaling layer may be used to provide control information from the UE as a matter of design consideration.
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kadous et al. in view of Hwang et al. and Kim et al. as applied to claims 1 and 11 above, and further in view of Raghavan et al. U.S. Pat. App. Pub. No. 2018/0368149.
Regarding claims 3 and 13, Kadous, Hwang and Kim disclose methods for providing information related to multipath richness and antenna module capabilities for MIMO mode selection, as described above, but do not disclose that the information indicates a first number of clusters, paths, or multipath components that satisfy a first reference signal received power (RSRP) threshold in the first frequency band and a second number of clusters, paths, or multipath components that satisfy a second RSRP threshold in the second frequency band.
Raghavan discloses that paths having a channel characteristic above a threshold RSRP value may be determined and signaled to a base station for channel determination (¶ [0084]), and further discloses that bands from different spectrums may be used for communication (¶ [0056]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information regarding paths above a threshold, as suggested by Raghavan, for the frequency bands in the methods of Kadous, Hwang and Kim, as it provides useful communication information when making MIMO selection decisions.
Regarding claims 4 and 14, Raghavan further discloses that beams and associated RSRP values are provided as feedback following beam training performed on a channel, which are considered to employ channel state information reference signal beams (¶¶ [0063]-[0067]). 
Claims 6, 16, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kadous et al. in view of Hwang et al. and Kim et al. as applied above, and further in view of Veselinovic et al. U.S. Pat. App. Pub. No. 2008/0317014.
Regarding claims 6, 16, 23 and 28, Kadous, Hwang and Kim disclose methods for providing information related to multipath richness and antenna module capabilities for MIMO mode selection, as described above, and Hwang further discloses that a preferred MIMO mode of operation is sent to the base station, but the proposed combination does not disclose that the MIMO mode indicated by the base station to the UE is based on the preferred mode requested.
Veselinovic discloses that a BS uses a preferred mode selection by the MS in selecting a MIMO mode for transmission (see abstract).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a MIMO mode selection based on a MS preference, as suggested by Veselinovic, in the methods of Kadous, Hwang and Kim, as the MS is typically in the best position to determine measurements used for MIMO mode selection (see Veselinovic, ¶ [0007]).  
Claims 7, 17, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kadous et al. in view of Hwang et al., Kim et al. and Veselinovic et al., as applied above, and further in view of Himayat et al. U.S. Pat. App. Pub. No. 2016/0073287.
Regarding claims 7, 17, 24 and 29, Kadous et al. disclose methods for providing information related to multipath richness and antenna module capabilities for MIMO mode selection, as described above, but do not disclose that the preferred mode is further based on respective cell loadings in the first frequency band and the second frequency band.
Himayat discloses that factors used in mode selection such as throughput depend on cell loading information (¶ [0039]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use cell loading information to determine a preferred mode, as suggested by Himayat, in the methods of Kadous et al., as such information is a factor in determining MIMO mode performance criteria.
Claims 8, 18, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kadous et al. in view of Hwang et al., Kim et al. and Veselinovic et al., as applied above, and further in view of Oteri et al. U.S. Pat. App. Pub. No. 2021/0385779 and Kim et al. U.S. Pat. App. Pub. No. 2009/0181708 (i.e. Kim '708).
Regarding claims 8, 18, 25 and 30, Kadous et al. disclose methods for providing information related to multipath richness and antenna module capabilities for MIMO mode selection, as described above, but do not disclose that the information is transmitted to the base station identifying the UE as a cell-edge UE based on detecting transmissions from multiple base stations, wherein one or more of the preferred mode requested by the UE or the MIMO mode indicated by the base station is based on whether the UE is a cell-edge UE.
Oteri discloses that a UE station may identify whether it is a cell edge UE and feedback this information to a base station (¶ [0126), where one skilled in the art would recognize that a UE may identify itself as a cell edge UE if it receives signals from multiple base stations.  Further, Kim '708 discloses that selection of a MIMO mode may take into consideration if the UE is a cell-edge UE, and such determination of a preferred mode may be determined by either the UE or the base station (¶ [0091]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information from a UE to a base station regarding if a UE is a cell-edge UE, as suggested by Oteri, and use the information as a criterion for determining a preferred MIMO communication mode, as suggested by Kim '708, in the methods of Kadous et al., as such information is useful in determining an optimal MIMO communication mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Ahn et al. U.S. Patent App. Pub. No. 2018/0227020 disclose a mmWave communication system where correlation of MIMO channels is signaled, and where the channel correlation is determined based on the number of effective paths, or multipath richness.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period (SSP) for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH SSP, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/4/2022